DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 3, it is unclear whether ‘a plurality of extension parts’ is intended to refer to the extension parts in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura (US Pub 2017/0209120 -cited by applicant).
Re claim 1: Fujimura discloses an ultrasonic probe comprising: 
a plurality of stacked elements arranged two-dimensionally along a curved surface [0053, Fig 3; see the ultrasound elements 71 and matching layers 72, 73]; and 
a ground film provided on the biological-body sides of the plurality of stacked elements [0053, Fig 3; see the film layer 74], 
wherein the plurality of stacked elements are separated from one another by a plurality of groove parts arranged along the curvature direction of the curved surface (Fig 3; see the groove spaces between ultrasound elements 71], and 
the ground film includes: a plurality of adhesion parts bonded to the biological-body sides of the plurality of stacked elements (Figs 3, 7; see the portions of layer 74 (or 740) that are coupled to the stacked elements 71, 72 (and optionally 73), wherein the portions that are coupled onto stacked elements 71, 72 are ‘bonded’ thereto because they are fixed and are a portion on which an adhesion can be applied); and 
a plurality of extension parts, formed from a bending of the plurality of stacked elements, provided on the biological-body sides of the plurality of groove parts and arranged along the curvature direction (0081, Figs 3, 7; see portion 743 of layer 740 that deforms and bends to form the plurality of extension parts, which are considered as parts/portions of the mask 74), and 
at least a part of each of the extension parts constitutes a thin part (Figs 3, 7, 0058; see portion 743 that is “thin”). 
Re claim 2: Each of the adhesion parts has a uniform thickness in the curvature direction, and the thickness of the thin part is smaller than the uniform thickness (Fig 7, 0058; see thickness or portion 743 that is smaller than the uniform thickness of layer 740, which corresponds to the adhesion parts). 
Re claim 3: A flexible wiring sheet supporting the plurality of stacked elements, wherein the end parts of the ground film in the curvature direction are bonded to the respective end parts of the flexible wiring sheet in the curvature direction (Fig 19; see one of layers 771 or 772 as being a flexible wiring sheet which has end parts bonded/coupled to respective end parts of the ground film 772 or 771).
 Re claim 4: Fujimura discloses a method for manufacturing an ultrasonic probe, comprising:
a step of performing two-dimensional dicing on a first stacked product including a flexible wiring sheet, a transducing layer, and a matching layer, thereby producing a second stacked product including the flexible wiring sheet and a plurality of stacked elements supported by the flexible wiring sheet [0055, Figs 3, 19; see the ultrasound elements 71 and matching layers 72, 73; see one of layers 771 or 772 as being a flexible wiring sheet which has end parts bonded/coupled to respective end parts of the ground film 772 or 771; and wherein the product is a curved stacked product formed using 2D dicing];
a step of bonding a ground film on the biological-body sides of the plurality of stacked elements, thereby producing a third stacked product [0053, 0058, Fig 3; see the film layer 74 wherein such is bonded or formed on the stacked elements];
a step of pressing the third stacked product against a convex curved surface of a backing member, thereby producing a curved stacked product and a plurality of extension parts [0081, Figs 3, 7; see the manufacturing of the product to bend/press into the convex array and against a curved backing 76; see portion 743 of layer 740 that deforms and bends to form the plurality of extension parts, which are considered as parts/portions of the mask 74]; and
a step of disposing a transducer assembly including the curved stacked product and the backing member inside a probe case (Fig 2; see the probe 7 into which the stacked product is disposed). 
Re claim 5: In the procedure of bending the third stacked product, in the ground film, a plurality of non-extension parts and a plurality of extension parts are formed alternately along the curvature direction of the curved stacked product, and at least a part of each of the extension parts constitutes a thin part (Figs 3, 7, 0058; see the portions of layer 74 (or 740) as non-extension parts that are coupled to the stacked elements 71, 72 (and optionally 73); see portion 743 of layer 740 that corresponds to extension parts, wherein portion 743 is “thin”). 
Re claim 6: A step of filling a filling material in lattice-shaped grooves spatially separating the plurality of stacked elements, after bonding the ground film to the biological-body sides of the plurality of stacked elements [0067, Fig 3; see the rubber filler material].

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. Applicant argues that Fujimura fails to disclose a plurality of adhesion parts and a plurality of extension parts formed from a bending of the stacked elements. Respectfully, the Examiner disagrees and initially points out that instant Fig 3 appears to show ground film 40 as being a separate component as extension part 74 and fixation part 72 appears to be portions of protective layer 22. While not rising to the level of a written description issue due to other portions of the specification describing what is set forth in the claim, such provides confusion as to what the ground film constitutes and how a bending creates the extension parts. The extension parts appears to be spaces between the stacked elements that are present in the curved structure with or without the bending. Is the ‘bending’ in claim 1 supposed to be read as somehow incorporating a method of manufacture? 
Nevertheless, Fujimura discloses the claimed adhesion parts. These are interpreted as portions/parts of the ground film that are capable of having an adhesion applied and the term is not read as an ‘adhesive’ itself. In other words, it is considered as a part for adhesion and in Fujimura, the ground film (mask 74) is clearly fixated between the lens 75 and the stacked elements. While Examiner agrees there is no disclosure of an adhesive, such is not positively claimed. Regarding the plurality of extension parts and notwithstanding the ‘bending’ issue above, the extension parts are interpreted to be portions/parts of the ground film that are covering the grooves. Fujimura discloses portions/parts of the mask 74 that cover the empty groove spaces. In further detail, the mask 74 which includes electrode 743 has portions/parts covering the grooves and is said to be bendable [see 0081]. As the probe with the stacked elements has a curved surface with curved arrangement of stacked elements, the extension parts cover the grooves in the curved configuration and are thereby formed from a bending. A “bending” is taken to mean having a curved configuration in the context of apparatus claim 1. 
Applicant also argues that the adhesion parts and extension parts are not located on the “biological-body sides” of the groove parts. The Examiner disagrees and finds that claim 1 actually recites that the adhesion parts are on the biological-body sides of the stacked elements and that the extension parts are located on the biological-body sides of the groove parts. Fujimura’s Fig 3 shows adhesion parts are on the biological-body sides of the stacked elements (see that the portions of mask 74 covering the top of the stacked elements, which is the biological-body side of the stacked elements) and that the extension parts are located on the biological-body sides of the groove parts (see that the portions of the mask 74 that are covering the top of the empty groove spaces, which is the biological-body side of the grooves). Figure 3 clearly shows the biological-body side as the upper side through which ultrasound is transmitted through acoustic lens 75 toward the biological body and instant Fig 2 appears to have a similar arrangement.
The previous specification objection and claim objection are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793